Order entered August 19, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00392-CR

                  COURTNEY DUANE BARLOW, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-82257-2020

                                     ORDER

      The reporter’s record, requested March 4, 2021, was due on July 1, 2021.

When it was not filed, we notified official court reporter Karla Kimbrell by

postcard dated July 7, 2021 and directed her to file the reporter’s record by August

6, 2021. To date, the reporter’s record has not been filed and we have had no

communication from Ms. Kimbrell.

      We ORDER the reporter’s record filed by September 7, 2021.
      We DIRECT the Clerk to send copies of this order to the Honorable

Benjamin Smith, Presiding Judge, 380th Judicial District Court; to Karla Kimbrell,

official court reporter, 380th Judicial District Court; and to counsel for all parties.

                                               /s/    DENNISE GARCIA
                                                      JUSTICE